Citation Nr: 0215905	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  What evaluation is warranted for gastrointestinal reflux 
disease since March 6, 2000?

2.  What evaluation is warranted for bilateral athlete's foot 
since March 6, 2000?

3. What evaluation is warranted from March 6, 2000, for 
tinnitus?  

(The question as to the what rating should be assigned for 
intervertebral disc syndrome since March 6, 2000, will be the 
subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 and August 2001 rating actions 
of the White River Junction, Vermont Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

The Board is undertaking additional development on the merits 
of the issue of the propriety of the evaluation assigned for 
intervertebral disc syndrome since March 6, 2000.  This 
action is taken pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue. 

Adjudication of the evaluation warranted since March 6, 2000, 
for bilateral athlete's feet is deferred.  


FINDINGS OF FACT

1.  Prior to June 13, 2001, the veteran's gastroesophageal 
reflux disease was manifested by heartburn and reflux 
controlled by antacids.  

2.  Since June 13, 2001, the veteran's gastroesophageal 
reflux disease is manifested by prolonged heartburn, reflux, 
with occasional vomiting, requiring continuing medical 
treatment.  

3.  Since June 13, 2001 a gastroesophageal reflux disease has 
not been productive of considerable impairment of health.  

4.  Since March 6, 2000, the veteran has been in receipt of 
the maximum schedular evaluation for tinnitus, and there is 
no evidence that at any time since tinnitus has frequently 
interfered with employment or necessitated frequent 
hospitalization.


CONCLUSIONS OF LAW

1.  From March 6, 2000 to June 12, 2001, the schedular 
criteria for a compensable evaluation for gastroesophageal 
reflux disease have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7346 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  Since June 13, 2001, the schedular criteria for a 10 
percent evaluation for gastroesophageal reflux disease have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic Code 7346; 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  Since March 6, 2000, a rating in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations:

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claims.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action that should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The veteran was provided an 
opportunity to identify additional evidence in support of his 
claims.  Additionally, the veteran was afforded a VA 
examination to determine the current nature and extent of his 
claimed disabilities. 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award increased 
ratings for the disabilities in question.  He was provided 
adequate notice that VA would help him secure evidence in 
support of his claim if he identified that evidence.  By 
letter of January 2002, the veteran informed the RO that all 
medical evidence necessary to adjudicate his claim had been 
submitted.  Additionally, he was provided notice of, and he 
did report for, a VA examination to help determine the 
current nature and extent of his disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include VA examinations, revealed.  Additionally, 
they provided notice of what the remaining evidence showed, 
including any evidence identified by the appellant.  Finally, 
these documents provided notice why this evidence was 
insufficient to award increased evaluations for the 
disabilities in question, as well as notice that the 
appellant could still submit supporting evidence.  Thus, the 
appellant has been provided notice of what VA was doing to 
develop the claims, notice of what he could do to help his 
claims, and notice of how his claims were still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a merits based review may be conducted.

Increased Rating Claims:

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves original claims, the Board has framed 
the issues as shown on the title page.

Gastrointestinal Reflux Disease:

The veteran claims that a higher rating is warranted for 
gastrointestinal reflux disease.  

Service connection for gastroesophageal reflux disease was 
granted by original rating action of August 2001.  A non-
compensable evaluation was assigned.  During the pendency of 
this appeal, the rating was increased to 10 percent, 
effective June 13, 2001.  As the veteran is in receipt of 
less than the maximum schedular rating for this disorder, his 
case remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

October and December 2000 outpatient treatment reports from 
Rosalynn Kim, D.O, noted the veteran's complaints of 
heartburn and acid in the throat.  In December 2000, the 
assessment was gastroesophageal reflux disease, and Aciphex 
was prescribed.  In January 2001, the veteran reported that 
he could not tolerate Aciphex and that his reflux had 
worsened.  He was prescribed Prilosec.  

At a May 2001 VA examination the veteran reported using 
Prilosec, Tums and other antacid medications to control his 
acid reflux.  He reported that since taking Prilosec his 
condition had improved.  A GI series from March 2001 showed 
reflux under fluoroscopy.  A H. pylori test was positive.  
Physical examination showed no hernias, or palpable masses.  
The diagnosis was history of gastroesophageal reflux disease 
with positive H. pylori, on Prilosec.  

A June 2001 letter from Rosalynn Kim, D.O., indicated that 
the veteran experienced occasional vomiting after prolonged 
periods of heartburn.  He was on Aciphex, but required 
further treatment for his condition.  A November 2001 note 
indicated that the veteran had increased gastroesophageal 
reflux disease, vomiting and would require treatment for 
Helicobacter pylori.  

In the present case, the RO has rated the veteran's 
gastroesophageal reflux disease by analogy to hiatal hernia, 
under the criteria set forth under DC 7346.  In this regard, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  

Under DC 7346, a 60 percent evaluation is assigned when are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when there are two or more of the 
symptoms for the 30 percent evaluation with less severity.

After a careful consideration of all of the evidence, the 
Board finds that from March 6, 2000 to June 12, 2001 the 
veteran's gastroesophageal reflux disease did not meet the 
criteria for a compensable evaluation.  In this regard, 
evidence prior to June 13, 2001 reveals that the veteran's 
gastroesophageal reflux disease was controlled through the 
use of antacids.  

Subsequent to June 13, 2001, the evidence reveals that 
gastroesophageal reflux disease had worsened.  Symptoms 
included prolonged periods of heartburn and occasional 
vomiting.  Accordingly, a 10 percent evaluation is warranted 
from June 13, 2001.  At no time since March 6, 2000, has 
competent evidence demonstrated that the veteran suffered 
from dysphagia, or heartburn accompanied by substernal, arm 
or shoulder pain or any indication that gastroesophageal 
reflux disease caused a considerable impairment of his 
health.  As such, the Board finds that a 30 percent 
evaluation for gastroesophageal reflux disease is not 
warranted.  

Tinnitus:

The veteran asserts that a higher rating is warranted for 
tinnitus.  He argues that he should be assigned a separate 10 
percent rating since he experiences tinnitus in each ear.  
Title 38, Code of Federal Regulations, Diagnostic Code 6260 
provides that a 10 percent evaluation may be assigned for 
recurrent tinnitus.  This is the maximum allowable schedular 
rating for tinnitus.  Cronley v. Brown, 7 Vet. App. 376, 378 
(1995).  Moreover, neither any precedent Court decision nor 
any VA regulation provides any authorization to assign 
separate ratings for tinnitus affecting both ears. 

In addition, the Board notes that the veteran is currently in 
receipt of the maximum schedular evaluation for tinnitus.  
The Board has considered whether an extraschedular rating 
would be appropriate.  The evidence, however, does not show 
that tinnitus presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  There simply is no evidence that tinnitus has 
necessitated frequent hospitalizations, or that tinnitus has 
caused a significant loss of time from work 


ORDER

A compensable evaluation for gastroesophageal reflux disease 
from March 6, 2000 to June 12, 2001 is denied.  An evaluation 
in excess of 10 percent gastroesophageal reflux disease from 
June 13, 2001 is denied.

An evaluation greater than 10 percent for tinnitus, at any 
time since March 6, 2000, is denied.  


		
	DEREK R. BROWN  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

